DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the RCE and amendment filed on 6/1/2022.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2022 has been entered.
Claims 2 and 13 have been cancelled.
Claims 1, 3-7, 9, 12, 14-20 have been amended.
New claims 22 and 23 have been added and examined.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-4, 9, 11-12, 14-15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paley et al. (US 8,244,960) and Haining, “Non-Volatile Cache Management for Improving Write Response Time with Rotating Magnetic Media.”
With respect to claim 1, Paley teaches of a solid state drive (SSD) comprising: a first nonvolatile storage including NAND storage media (fig. 1, 4a; column 6, lines 8-21; column 11, lines 10-34; where the flash memory is made up of NAND cells and the first portion/partition of the flash is used for storing data); and
a second nonvolatile storage separate from the first nonvolatile storage (fig. 1, 18; column 6, lines 8-21; Column 19, Lines 9-21; column 20, line 61-column 21, line 3; where the second portion/partition of the flash is used as a write cache.  As the first and second portion/partitions are different portions/partitions, they are separate from each other),
wherein the second nonvolatile storage comprises a nonvolatile write buffer having a first partition and a second partition that is separate from the first partition (fig. 16; column 6, lines 8-21; column 20, lines 1-12; where the binary cache is made up of multiple banks.  Each bank is a partition),
wherein each of the first partition and the second partition has a size at least equal to a size of an erase unit of the NAND storage media (fig. 16; column 2, lines 55-60, column 6, lines 8-21, column 17, lines 12-17; where the binary cache in each bank is made up of multiple blocks and the meta-block is made up of multiple blocks.  One block is the minimum unit of erasure),
wherein the nonvolatile write buffer is configured to flush the first partition and the second partition to the NAND storage media separately (column 24, lines 12-16; where cached data is archived separately by logical group).
Paley fails to explicitly teach of (1) wherein the first partition buffers write operations of first write data having a first classification based on a first expected frequency of modification of the first write data, (2) wherein the second partition buffers write operations of second write data having a second classification based on a second expected frequency of modification of the second write data, (3) wherein the second classification is different from the first classification and the second expected frequency is different from the first expected frequency, and (4) wherein a selected partition of the first partition and the second partition is flushed in response to the selected partition storing write operations having a size reaching a threshold.
However, Haining teaches of wherein the first partition buffers write operations of first write data having a first classification based on a first expected frequency of modification of the first write data (page 3, 1st full paragraph; where the write cache is divided into two zones including a hot zone (claimed first classification) where hot blocks that are frequently written and will be often updated are stored),
wherein the second partition buffers write operations of second write data having a second classification based on a second expected frequency of modification of the second write data (page 3, 1st full paragraph; where the write cache is divided into two zones including a cold zone (claimed second classification) where cold blocks that are written a small number of times over a long period and are seldom updated are stored),
wherein the second classification is different from the first classification and the second expected frequency is different from the first expected frequency (page 3, 1st full paragraph; the hot and cold classifications use different writing and update frequencies to determine where a particular data block belongs),
wherein the nonvolatile write buffer is configured to flush the first partition and the second partition to the NAND storage media separately (page 3, 1st full paragraph; once blocks written in the hot zone are unmodified for a period of time they are flushed to the cold zone.  Blocks are flushed out from the cold zone in larger groups.  Thus, the flushing from each zone is done separately), and
wherein a selected partition of the first partition and the second partition is flushed in response to the selected partition storing write operations having a size reaching a threshold (page 3, 1st full paragraph; page 21, 1st full paragraph; where when the cache portion is full, an amount of data from the cache portion is flushed).
Paley and Haining are analogous art because they are from the same field of endeavor, as they are directed to data storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Paley and Haining before the time of the effective filing of the claimed invention to incorporate the subdividing the write cache of Paley into hot and cold zones as taught in Haining.  Their motivation would have been to improve performance (Haining, page 3, 1st full paragraph).
With respect to claim 12, the combination of Paley and Haining teaches of the limitations cited and described above with respect to claim 1 for the same reasoning as recited with respect to claim 1.
Paley also teaches of a system with data storage, comprising: a host processor configured to execute an application, wherein the application is configured to generate a write access request for data (column 15, line 59-column 16, line 3; where an application running on the host (this is inherently done on a processor on the host) issues a write command to the storage).
With respect to claims 3 and 14, the combination of Paley and Haining teaches of wherein the nonvolatile write buffer receives an indication of a classification of data associated with a received write access operation from a host (page 3, 1st full paragraph; page 57 last paragraph – page 59, 1st partial paragraph; where as the blocks are hot and cold blocks based on their frequency of use, these operations from the host that makeup the frequency of use must be tracked).
 	The reasons for obviousness are the same as those cited above with respect to claims 1 and 12.
With respect to claims 4 and 15, the combination of Paley and Haining teaches of wherein the nonvolatile write buffer receives an indication of a type of data for a received write access operation from a host, and determines the classification based on the type of data (page 3, 1st full paragraph; page 57 last paragraph – page 59, 1st partial paragraph; where as the blocks are hot and cold blocks based on their frequency of use, these operations from the host that makeup the frequency of use must be tracked and are used to determine if a particular block is a hot block or a cold block).
	The reasons for obviousness are the same as those cited above with respect to claims 1 and 12.
With respect to claims 9 and 19, Paley teaches of a logic block address (LBA) map that indicates LBAs stored in the nonvolatile write buffer and a location in the nonvolatile write buffer of the LBAs (Fig. 10B; Col. 16 Lines 60-67, Col. 17 Lines 18-33; where logical group to physical group mapping for each of the cache and main memories are shown).
With respect to claim 11, Paley teaches of wherein the nonvolatile write buffer comprises a single level cell (SLC) NAND media and the NAND storage media comprises a quad level cell (QLC) NAND media (Col. 5 Lines 36-63, Col. 17 Lines 49-52; where the partitioned nonvolatile storage media having single-level cell (SLC/D1) as a dedicated cache and multi-level cell or quad level (MLC/D4) mode as storage).
Claim(s) 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paley and Haining as applied to claim 1 above, and further in view of Hamilton et al (US 7,562,189).
With respect to claims 5 and 16, the combination of Paley and Haning fails to explicitly teach of, (1) wherein for a received write access operation, the nonvolatile write buffer is configured to determine if data associated with the received write access operation is stored in one of the first partition and the second partition of the nonvolatile write buffer, and (2) additionally configured to overwrite the data in place in the nonvolatile write buffer prior to flushing to the NAND storage media the one of the first partition and the second partition containing the data.
However, Hamilton teaches of wherein for a received write access operation, the nonvolatile write buffer is configured to determine if data associated with the received write access operation is stored in one of the first partition and the second partition of the nonvolatile write buffer (column 1, lines 31-49; column 4, lines 6-36; where it is determined if old data is in the active data block), and
additionally configured to overwrite the data in place in the nonvolatile write buffer prior to flushing to the NAND storage media the one of the first partition and the second partition containing the data (column 4, lines 6-36; where the new data is written in place where the old data was.  Upon another write, the prior new data becomes old data and is moved (flushed) to a new location).
Paley, Haining, and Hamilton are analogous art because they are from the same field of endeavor, as they are directed to data storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Paley, Haining, and Hamilton before the time of the effective filing of the claimed invention to incorporate the write in place of Hamilton into the combination of Paley and Haining.  Their motivation would have been to eliminate unnecessary writes for that that is already present and to maintain data coherency by writing in place.
Claim(s) 6-7 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paley and Haining as applied to claim 1 above, and further in view of Sinclair (US 2008/0307164).
With respect to claims 6 and 17, the combination of Paley and Haining teaches a controller that is configured to control flushing of the selected partition to the NAND storage media (Haining, page 14 last partial paragraph to page 15 first partial paragraph; where the cache is flushed to disk when the cache is full or the kernel flushes dirty data in the cache at fixed intervals.  In the combination the data is flushed to the NAND flash of Paley).
The combination of Paley and Haining fails to explicitly teach of which control includes throttling the flushing to a bandwidth lower than an available write bandwidth for the NAND storage media.
However, Sinclair teaches of which control includes throttling the flushing to a bandwidth lower than an available write bandwidth for the NAND storage media (paragraph 11, 53; where the controller flushes the memory and reduces the flushing operations to provide for a high number of writes.  In the combination the flushing occurs to the NAND flash of Paley).
Paley, Haining, and Sinclair are analogous art because they are from the same field of endeavor, as they are directed to data storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Paley, Haining, and Sinclair before the time of the effective filing of the claimed invention to incorporate flush throttling of Sinclair into the storage system of the combination of Paley and Haining.  Their motivation would have been to increase the flexibility be allowing the dynamically balance the needs of the system with the available resources.
With respect to claims 7 and 18, Sinclair teaches of wherein the controller is configured to throttle the flushing to a bandwidth based on an average rate of receipt of write access requests (paragraph 51-53; where the controller adjust the number of flushing operations so to reach a predetermined ration of host write operations).
The reasons for obviousness are the same as those indicated above with respect to claims 6 and 17.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paley and Haining as applied to claim 1 above, and further in view of Carroll et al (US 2018/0173461).
With respect to claim 20, Paley teaches of comprising a battery to power the system; and/or comprising a network interface communicatively coupled to the host processor (Col. 3 Lines 54-56 where external interfaces communicating between host systems, memory systems, and other electronic devices).
The combination of Paley and Haining fails to explicitly teach of the host processor comprises a multicore central processing unit (CPU); comprising a display communicatively coupled to the host processor.
However, Carroll teaches of the host processor comprises a multicore central processing unit (CPU); comprising a display communicatively coupled to the host processor (fig. 1-2; paragraph 24-25, 27, 31; where compute device is the claimed host.  The compute device contains a multicore processor and a display).
Paley, Haining, and Carroll are analogous art because they are from the same field of endeavor, as they are directed to data storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Paley, Haining, and Carroll before the time of the effective filing of the claimed invention to incorporate the compute device of Carroll into the storage system of the combination of Paley and Haining.  Their motivation would have been to increase the flexibility of the storage.
Claim(s) 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paley and Haining as applied to claims 1 and 12 above, and further in view of Stonelake et al (US 2019/0243759).
With respect to claims 10 and 21, the combination of Paley and Haining fails to explicitly teach of wherein the nonvolatile write buffer comprises a three-dimensional crosspoint (3DXP) storage media.
However, Stonelake teaches of wherein the nonvolatile memory comprises a three-dimensional crosspoint (3DXP) storage media (paragraph 17; where the nonvolatile memory is 3DXP memory).
Paley, Haining, and Stonelake are analogous art because they are from the same field of endeavor, as they are directed to data storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Paley, Haining, and Stonelake before the time of the effective filing of the claimed invention to incorporate the 3DXP memory of Stonelake into the write cache of the combination of Paley and Haining.  Their motivation would have been to improve the speed and reduce latency of the memory.
Claim(s) 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paley and Haining as applied to claims 1 and 12 above, and further in view of Maheshwari (US 2011/0145473).
With respect to claims 22-23 the combination of Paley and Haining fails to explicitly teach of wherein the threshold is equal to the size of the erase unit.
However, Maheshwari teaches of wherein the threshold is equal to the size of the erase unit (paragraph 5; where writes are coalesced into a segment that is an integral multiple (ex. 1) of the erase block size before being written back to the flash).
Paley, Haining, and Maheshwari are analogous art because they are from the same field of endeavor, as they are directed to data storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Paley, Haining, and Maheshwari before the time of the effective filing of the claimed invention to incorporate the coalescing of Maheshwari into the combination of Paley and Haining.  Their motivation would have been to more efficiently use the flash space while also causing less wear on the flash.

Response to Arguments
Applicant's arguments with respect to independent claims 1 and 12 have been considered but are moot because of the new reference(s) being applied, in light of the amendment, to the particular limitations the arguments are referencing.  Thereby the arguments no longer apply to the rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael Krofcheck/Primary Examiner, Art Unit 2138